Regarding the independent claims, applicant amended the claims to include “wherein the collating unit causes the biological data acquisition unit to acquire the biological data at a time when a significant difference is found between the first biological data pattern and the second biological data pattern, in cases where the prescribed ingestible object is ingested by the living body and where the prescribed ingestible object is not ingested by the living body, the collating unit acquires, at least once, the biological data acquired by the biological data acquisition unit at the time”, which changes the scope of the claim and would require further search and consideration.     
Note from 12: 
	Regarding the independent claims, applicant amended the claims to include “wherein the collating unit causes the biological data acquisition unit to acquire the biological data at a time when a significant difference is found between the first biological data pattern and the second biological data pattern, in cases where the prescribed ingestible object is ingested by the living body and where the prescribed ingestible object is not ingested by the living body, the collating unit acquires, at least once, the biological data acquired by the biological data acquisition unit at the time”, which changes the scope of the claim and would require further search and consideration. The arguments are drawn to new limitations that are not being entered.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792